                            Case 19-12821-AJC       Doc 243    Filed 05/09/19    Page 1 of 3




            ORDERED in the Southern District of Florida on May 8, 2019.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________


                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                                MIAMI DIVISION
                                               www.flsb.uscourts.gov

          IN RE:                                                       Chapter 11 Case

          MAGNUM CONSTRUCTION MANAGEMENT,                             Case No.: 19-12821-AJC
          LLC f/k/a Munilla Construction Management, LLC,1

                Debtor.
          ______________________________________________/

           ORDER GRANTING DEBTOR’S MOTION TO LIMIT NOTICE WITH RESPECT TO
             (I) MOTIONS TO APPROVE SETTLEMENTS OR COMPROMISES FILED ON
              NEGATIVE NOTICE; AND (II) NOTICES OF HEARINGS OF MOTIONS TO
                     APPROVE SETTLEMENTS OR COMPROMISES NOT FILED ON
                                   NEGATIVE NOTICE

                      THIS MATTER came before the Court on the 8th day of May 2019 at 2:30 p.m., in Miami,

          Florida, upon the Debtor’s Motion to Limit Notice With Respect to (I) Motions to Approve

          Settlements or Compromises Filed on Negative Notice; and (II) Notices of Hearings of Motions to

          Approve Settlements or Compromises Not Filed on Negative Notice (the “Motion”) [ECF No.

          194] filed by the above-captioned debtor-in-possession (the “Debtor”). The Court has jurisdiction


          9050853-1
                 Case 19-12821-AJC       Doc 243      Filed 05/09/19      Page 2 of 3



over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The relief requested in the Motion is in the best

interests of the Debtor, its estate, and its creditors. Proper and adequate notice of the Motion and

the hearing thereon has been given and that no other or further notice is necessary. Upon review

of the record before the Court, good and sufficient cause exists to grant the relief requested.

Accordingly, it is

            ORDERED as follows:

            1.   The Motion is GRANTED.

            2.   The Debtor is authorized to limit notice of (i) motions seeking approval of a

compromise or settlement under Bankruptcy Rule 9019, filed on negative notice pursuant to Local

Rule 9013-1(D); and (ii) hearings to consider motions seeking approval of a compromise or

settlement under Bankruptcy Rule 9019 (whether filed on negative notice or not filed on negative

notice), so that such motions and hearing notices are sufficient if served only upon the (i) the

Master Service List1; (ii) all parties who are registered to receive notice in this case electronically

through the Court’s CM/ECF system; (iii) any party directly affected by the specific motion to

approve compromise or settlement being filed; and (iv) any creditor or interested party who is not

already included in the Master Service List or receiving electronic notices from the Court who


1
  “Master Service List” is defined in the Motion, collectively, as (a) the U.S. Trustee; (b) the
Debtor; (c) the Debtor’s attorney; (d) any indenture trustees; (e) the members of and attorneys to
any official committee established pursuant to 11 U.S.C. § 1102, and, before such appointment,
the creditors shown on the Debtor’s List of Twenty Largest Unsecured Creditors; (f) creditors
holding claims known to be secured by property in which the estate has an interest; (g) the United
States and its agencies as required by Bankruptcy Rule 2002(j); (h) those parties and attorneys who
have formally requested notice by filing with the Court and serving upon Debtor’s attorney a notice
of appearance or request for service of notices and papers in this case; (i) any examiner or trustee
(and their attorneys) appointed in this case; and (j) any parties and entities (including governmental
units) previously known to the Debtor to have a particularized interest in the subject of the notice(s)
required to be served.
                                                   2
9050853-1
                 Case 19-12821-AJC       Doc 243       Filed 05/09/19   Page 3 of 3



submits a written request for such matters pursuant to the procedures set forth in paragraph 3 below

(collectively, the “Settlement Notice Parties”).

            3.   Should a creditor or party in interest who is not already included in the Master

Service List and not already registered to receive notices in this case electronically through the

Court’s CM/ECF system, wish to receive a (i) Settlement Motion, if same is filed on negative

notice pursuant to Local Rule 9013-1(D), and/or (ii) a notice of hearing on a Settlement Motion

(whether such Settlement Motion was filed on negative notice or not), such creditor or interested

party shall provide a written request for such motions and notices to Kurtzman Carson Consultants,

LLC, Attn.: Angela Nguyen, 2335 Alaska Avenue, El Segundo, CA 90245, or by electronic

transmission to MCMinfo@kccllc.com, so that such creditor will receive all future motions and

notices.

                                               # # #

Submitted by:
Jordi Guso, Esq.
Paul A. Avron, Esq.
BERGER SINGERMAN LLP
1450 Brickell Avenue, Suite 1900
Miami, FL 33131
Tel. (305) 755-9500
Fax (305) 714-4340
Email: jguso@bergersingerman.com
Email: pavron@bergersingerman.com

Copies furnished to:
Paul A. Avron, Esq.
(Attorney Avron is directed to serve a signed copy of this Order upon all interested parties and to
file a Certificate of Service with the Court.)




                                                   3
9050853-1
